Dissenting Opinion by
Flood, J.:
The Pennsylvania Occupational Disease Act provides for compensation for death resulting from occupational disease occurring within four years of the decedent’s last employment in the industry. The only doctor who testified stated that the claimant’s suicide was a result of the occupational disease. He did not testify that it “might have” or “possibly” so resulted, but that in his opinion the anthracosilicosis was one of the causal factors of the depression which caused the suicide. The fact that on cross-examination he said that as a result of the disease there was “probably” some interference with the nutrition of the brain tissues, and that such action on the brain tissues was only an educated guess, does not make his opinion as to causation equivocal or conflicting. It is merely an indication of the complexities that must be considered in a diagnosis where there are psychiatric involvements. This matter is thoroughly discussed in the opinion of the court below, and I agree with the able and experienced judges of that court that the Board capriciously disregarded this uncontradicted medical testimony.
*530However, more important tlxan tliis is tbe apparent inference that death resulting from suicide as a result of occupational disease or, for that matter, industrial accident, is not compensable unless the claimant proves medically “that the act of suicide was committed while in a delirium or frenzy so that he was without rational knowledge of the physical consequences of his act as a direct result of... [the] disease, with which he was afflicted.” This, in effect, imports the M’Naghten rule as to criminal responsibility into this field with which it has no relation. As a matter of medical fact, as Dr. Robinson testified, suicide is a common result of mental depression. Knowledge by the victim of the mental illness of the physical consequences of what he is doing does not in such case prevent the suicide from being a result of the mental illness. If this in turn is caused or contributed to by the occupational disease, the death is compensable under the language of the act.
Watkins, J., joins in this dissent.